United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                        June 2, 2003
                          FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                   No. 02-41261

                               Summary Calendar


ROXANNE HAUSEY,

                                                  Plaintiff-Appellant,

                                      versus

CITY OF MCKINNEY,
                                                  Defendant-Appellee.



            Appeal from the United States District Court
                  for the Eastern District of Texas
                              (01-CV-8)



Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Roxanne Hausey appeals from the district court's decision

granting summary judgment to the City of McKinney.                       Hausey

contends   that    she   had   a    property   interest   in   her   continued

employment as an Office Assistant and that she was terminated from

that position without due process in violation of the Fourteenth

Amendment. In addition, Hausey contends that the city’s refusal to

conduct a name-clearing hearing violated her Fourteenth Amendment



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
liberty interests.             We find that Hausey did not have a property

interest in       her    employment      with       the   City,     and   therefore      her

termination did not violate her due process rights.                         We also find

that Hausey failed to provide any evidence that the City made the

reasons for her termination public, and thus she was not entitled

to a name-clearing hearing.              We therefore affirm.

                                              I.

      We review a district court's decision to grant a motion for

summary judgment de novo.1              Summary judgment shall be granted if

the record, taken as a whole, “show[s] that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.”2

      State law controls our analysis of whether Hausey had a

property interest in her employment sufficient to entitle her to

due process protection.3              The City’s contention that Hausey began

her   employment        with    the    City    as   an    at-will    employee      is    not

disputed.      Nevertheless, she asserts that “the City’s policies and

practices establish [that she] had a property interest in her

position” with the City.               Hausey does not cite to any specific

policy, written or otherwise, in her brief or her response to the

City’s     summary      judgment      motion.        While    her    complaint      quotes


      1
        Christophersen     v.    Allied-Signal      Corp.,   939   F.2d   1106,   1109   (5th
Cir.1991).
      2
          Fed. R. Civ. P. 56(c).
      3
          See McDonald v. City of Corinth, 102 F.3d 152, 155 (5th Cir. 1996).

                                              2
language from the Employee Handbook listing the kinds of offenses

for which an employee may be discharged, she fails to explain how

this creates the requisite interest in her continued employment.

     It is well-settled that Texas is an at-will employment state

and that, absent an express agreement to the contrary, employment

may be terminated at any time by either party with or without

cause.4        A handbook or policy manual may modify the at-will

relationship       if   it   specifically       and   expressly    curtails      the

employer's right to terminate the employee.5               Hausey fails to cite

to any evidence in the record which establishes that the City’s

right to fire her at-will was in any way curtailed.                        Absent a

property interest, no right to due process exists.6                   Therefore,

summary judgement was appropriate.

                                        II.

     To prevail on her claim that the City infringed upon a

cognizable liberty interest by denying her the opportunity to clear

her name, Hausey must show:          (1) that she was discharged;          (2) that

stigmatizing charges were made against her in connection with the

discharge;       (3) that the charges were false;          (4) that she was not

provided       notice   or   an   opportunity    to   be   heard   prior    to   her

discharge;       (5) that the charges were made public;             (6) that she



     4
         Id. at 156.
     5
         Id.
     6
         See Moore v. Miss. Valley State Univ., 871 F2.d 545, 548 (5th Cir. 1989).

                                         3
requested a hearing to clear her name;           and (7) that the employer

refused her request for a hearing.7

     At a minimum, Hausey has failed to raise any factual issue

with regard to element (5).         The only time the charges were made

public was when the City furnished details of Hausey’s discharge to

the Texas Workforce Commission to support its position that Hausey

had been fired for misconduct and was therefore disqualified from

receiving benefits. However, this disclosure occurred after Hausey

had already disclosed in detail to the Workforce Commission that

she had been discharged for misconduct.             We have expressly held

that “there is no liability when the agency has carefully kept the

charges confidential and the plaintiff caused them to be made

public.”8    We therefore agree with the district court that summary

judgment is appropriate because there is no genuine issue of

material fact with respect to the public disclosure element of

Hausey’s claim.

                                     III.

     The district court’s grant of summary judgment in favor of the

City of McKinney is AFFIRMED.




     7
         See Hughes v. City of Garland, 204 F.3d 223, 226 (5th Cir. 2000).
     8
         Id. (internal quotations omitted).

                                       4